DETAILED CORRESPONDENCE
This Office action is in response to the application filed 09/10/2019 with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/10/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the following numbering of elements—“(1)” and “(2)” are unnecessary because these number do not at least relate to a main technical features.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: according to the drawings “200D” in paragraph [0111] should be “200d”.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  The claim term at question is elementary flight restriction volumes. No reasonably clear meaning can be ascribed to the claim term after 

Claim Objections
Claims 1 and 20 are objected to because of the following informalities: the following numbering of elements—“(1)” and “(2)” are unnecessary because these numbers do not at least relate to a main technical features such as a reference number in the instant application drawing.  Furthermore, removal of these number would make the claims clearer. Appropriate correction is required.
Regarding claim 1, the preamble recites “…restriction of aircraft”; however, it should read “…restriction of [an] aircraft….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The claim term at question is elementary flight restriction volumes. The acceptable meaning of flight restriction volumes (e.g. prohibited airspace is “an area (volume) of airspace within which flight of aircraft is not allowed….”. Note this citation is retrieved from the Internet Archive at the following link web.archive.org/web/20140209135120/http://en.wikipedia.org/wiki/Prohibited_airspace)However, as it relates to Applicant’s claimed term of elementary flight restriction volumes there is no reasonably clear meaning ascribed to the claim term after considering the specification and prior art. The term is indefinite because the specification does not clearly define the term. Therefore, the Examiner is applying the broadest reasonable interpretation of the term elementary flight restriction volumes as it can be best understood. See MPEP § 2111.01(b).
Claims 2-19 are rejected for incorporating the error(s) of claims 1 through at least dependency. Therefore, the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112.
If Applicant disagrees, please clearly indicate the paragraph(s) in the specification that discloses the explicit definition of elementary flight restriction volumes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al., US 2006/0146048, hereinafter “Wright”.

Regarding claim 1. A method for supporting flight restriction of aircraft comprising:
generating, with aid of one or more processors, a flight restriction region using one or more three-dimensional elementary flight restriction volumes (see at least [0042]—“It is recognised that the tool 12 represents the air corridors 22 as three-dimensional geometrical constructs/shapes in the visualization representation 18, as opposed to just a line/vector indicating the aircrafts trajectory”, [0044]-[0046]—“Air Region Generation Module 304-Creating Air Path 22 and Control Areas 24”, [0038]); and 
controlling, with aid of the one or more processors, the aircraft according to the flight restriction region ([0008, [0048], [0075]-[0076]); 
wherein the one or more elementary flight restriction volumes are configured to require the aircraft to take one or more flight response measures based on at least one of (1) location of the aircraft, or (2) movement characteristic of the aircraft relative to the one or more elementary flight restriction volumes (see at least [0075]-[0076] which relates to movement characteristics).

Regarding claim 2. Wright teaches the method of claim 1, wherein the one or more elementary flight restriction volumes comprise a three-dimensional polygonal volume, wherein a cross-section of the three-dimensional polygonal volume is in a polygon shape ([0039], [0042]—“the geometrical shape of a cross-section 40 of the air regions 20 (see FIGS. 1a and 2a) can be other that shown (e.g. square, rectangular, cylindrical, circular, arcuate, linear, etc”, [0050]-[0052]—“Air Volumes 24”).

Regarding claim 3. The method of claim 2, wherein the cross-section: 
remains a same shape and a same size throughout a defined height of the three- dimensional polygonal volume; 
has a change in shape or size along the defined height of the three-dimensional polygonal volume; 
remains at a same lateral location throughout the defined height of the three-dimensional polygonal volume; or 
has a change in lateral location along the defined height of the three-dimensional polygonal volume (see at least: [0039]—“The templates 32 could include a variety of predefined air region 20 shapes ( e.g. an air path 22 with three joined links 34- see FIG. la or an air volume 24 in the shape of a pentagon- see FIG. 2a). The height/absolute . 

Regarding claim 4. The method of claim 2, wherein: 
a height of the three-dimensional polygonal volume is defined by a coordinate of a corner point of an upper surface and a coordinate of a corresponding corner point of a lower surface of the three-dimensional polygonal volume;
 the three-dimensional polygonal volume is defined by connecting respective corner points of the upper surface of the three-dimensional polygonal volume with corresponding corner points of the lower surface of the three-dimensional polygonal volume; or 
a corner point of the three-dimensional polygonal volume is defined with a name, longitude information, latitude information, and altitude information (see at least paragraphs [0050]-[0056]).
 
Regarding claim 5. The method of claim 4, wherein: the longitude information and the latitude information of the corner point is under World Geodetic System (see at least: [0059]-[0062], FIG. 2A); the longitude information and the latitude information of the corner point are measured at a precision of 0.01 second; or the altitude information is measured at a precision of 0.1 meter.

Regarding claim 6. The method of claim 2, wherein: an upper surface and a lower surface of the three-dimensional polygonal volume are parallel to each other; the upper surface and the lower surface of the three-dimensional polygonal volume are not parallel to each other; or the lower surface of the three-dimensional polygonal volume is at least partially above the ground (see at least paragraph [0036], [0042], [0055]).

Regarding claim 7. The method of claim 1, wherein the one or more elementary flight restriction volumes comprise a three-dimensional sector volume, wherein a cross-section of the three- dimensional sector volume is in a sector shape ([0039], [0042]—“the geometrical shape of a cross-section 40 of the air regions 20 (see FIGS. 1a and 2a) can be other that shown (e.g. square, rectangular, cylindrical, circular, arcuate, linear, etc”, [0050]-[0052]—“Air Volumes 24”).

Regarding claim 8. The method of claim 7, wherein the cross-section: 
remains a same shape and a size throughout a defined height of the three-dimensional polygonal volume; 
has a change in shape or size along the defined height of the three-dimensional sector volume; 
remains at a same lateral location throughout the defined height of the three-dimensional sector volume; or 
has a change in lateral location along the defined height of the three-dimensional sector volume (see at least: [0039]—“The templates 32 could include a variety of predefined air region 20 shapes ( e.g. an air path 22 with three joined links 34- see FIG. la or an air volume 24 in the shape of a pentagon- see FIG. 2a). The height/absolute .

Regarding claim 9. The method of claim 7, wherein: 
a height of the three-dimensional sector volume is defined by a coordinate of a sector origin of an upper surface and a sector origin of a lower surface of the three-dimensional sector volume; or 
the upper surface or the lower surface of the three-dimensional sector volume is defined by the corresponding sector origin, a radius, a starting orientation, an ending orientation, and a height (see at least paragraphs [0050]-[0056]).

Regarding claim 10. The method of claim 9, wherein: the sector origin is defined by longitude information and latitude information (see at least [0059]-[0062], FIG. 2A); an angle from the starting orientation to the ending orientation is less than 360 degrees; the starting orientation coincides with the ending orientation; the longitude information and latitude information of the origin are measured at a precision of 0.01 second; or the height is measured at a precision of 0.1 meter.

Regarding claim 11. The method of claim 10, wherein: the longitude information and the latitude information of the sector origin is under World Geodetic System (see at least: [0059]-[0062], FIG. 2A); or the longitude information and the latitude information of the sector origin are measured at a precision of 0.01 second.

. The method of claim 7, wherein: an upper surface and a lower surface of the three-dimensional sector volume are parallel to each other; the upper surface and the lower surface of the three-dimensional sector volume are not parallel to each other; or the lower surface of the three-dimensional sector volume is at least partially above the ground (see at least paragraph [0036], [0042], [0055]).

Regarding claim 13. The method of claim 1, wherein the one or more elementary flight restriction volumes include at least two elementary flight restriction volumes, wherein:
the at least two elementary flight restriction volumes are different in height relative to underneath ground, are same in height relative to the underneath ground, connect together to form the flight restriction region, overlap one another to form the flight restriction region, have a same valid time period, or have different valid time periods ([0040]-[0043], [0079], [0081]—“overlapping”); 
a first group of the at least two elementary flight restriction volumes have different valid time period from a second group of the at least two elementary flight restriction volumes; or 
a valid time period of the at least two elementary flight restriction volumes comprises a starting time and an ending time measured at a precision of one minute.

Regarding claim 14. The method of claim 13, wherein the starting time and the ending time are measured in Coordinated Universal Time (Coordinated Universal Time (e.g. UTC) is a well-known system used to indicate time).

The method of claim 1, wherein the movement characteristic of the aerial vehicle includes at least one of a linear velocity of the aerial vehicle, a linear acceleration of the aerial vehicle, a direction of travel of the aerial vehicle, a projected flight path of the aerial vehicle, or a detected elementary flight restriction volume of the one or more elementary flight restriction volumes that the aerial vehicle is most likely to approach (see at least [0055], [0081]-[0083]).

Regarding claim 16. The method of claim 15, wherein the movement characteristic of the aerial vehicle includes an estimated amount of time at which the aerial vehicle would approach the detected elementary flight restriction volume (see at least [0055], [0081]-[0083]). 

Regarding claim 17. The method of claim 1, wherein the one or more flight response measures include at least one of sending a notice to the aerial vehicle, sending an alert to the aerial vehicle, preventing the aerial vehicle from entering the one or more elementary flight restriction volumes, preventing the aerial vehicle from approaching the one or more elementary flight restriction volumes, or causing the aerial vehicle to land ([0079]-[0083]—“…alerts….”).

Regarding claim 18. The method of claim 1, wherein the one or more flight response measures are effected when a distance from the aerial vehicle to a boundary of the one or more elementary flight restriction volumes is less than 500 meters if the aerial vehicle is a fixed wing aerial vehicle or less than 100 meters if the aerial vehicle is a multi-rotor aerial vehicle (This claim recite the contingent clauses language “--if.” Although this language has been considered, Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. Therefore, the “wherein the one or more flight response measures are effected when a distance from the aerial vehicle to a boundary….” is optional since it relies on an if statement. See MPEP §2111.04: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Thus, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”).

Regarding claim 19. The method of claim 18, wherein the one or more flight response measures are effected when a distance from the aerial vehicle to a boundary of the one or more elementary flight restriction volumes is less than 20 meters (“Conflict Module 312—Detection and Display”—[0079]-[0084]).

Claim 20 is the apparatus that performs the method of claim 1; therefore, claim 20 is rejected on the same rationale of claim 1 above. 

Conclusion                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661